Case: 16-40470          Document: 00514272177         Page: 1     Date Filed: 12/13/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                         No. 16-40470
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                           December 13, 2017

UNITED STATES OF AMERICA,                                                     Lyle W. Cayce
                                                                                   Clerk
                 Plaintiff - Appellee

v.

JOSE SALVADOR ORTIZ-CHAVIRA,

                 Defendant - Appellant




                      Appeal from the United States District Court
                           for the Southern District of Texas
                                 USDC No. 5:15-CR-806


                            ON PETITION FOR REHEARING
Before JOLLY and ELROD, Circuit Judges, and STARRETT, District Judge.*
PER CURIAM:**
       The court grants rehearing, withdraws its previous opinion in this
matter, United States v. Ortiz-Chavira, 873 F.3d 473 (5th Cir. 2017), and
substitutes the following.




       *   District Judge of the Southern District of Mississippi, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40470    Document: 00514272177     Page: 2   Date Filed: 12/13/2017



                                 No. 16-40470
      Jose Salvador Ortiz-Chavira (“Ortiz-Chavira”) challenges his term of
imprisonment, arguing the district court erroneously applied a 12–level
sentencing enhancement based on a previous burglary conviction under Texas
law. Before this court issued its opinion, Ortiz-Chavira completed his term of
imprisonment on September 1, 2017, and was deported that same day. In view
of the foregoing, both parties agree that this appeal is moot. See United States
v. Mejia-Hernandez, 668 F. App’x 555, 556 (5th Cir. 2016); United States v.
Heredia-Holguin, 823 F.3d 337, 342 n.3 (5th Cir. 2016) (en banc)
(distinguishing “cases largely involv[ing] situations in which a defendant had
completed his term of imprisonment and been deported, yet was still trying to
challenge the term of imprisonment on the ground that the term of supervised
release had not yet expired”).
      Accordingly, this appeal is
                                                                  DISMISSED.




                                       2